Title: Draft Articles to Supplement the Preliminary Anglo-American Peace Treaty, [ca. 27 April 1783]
From: Adams, John,Franklin, Benjamin,Hartley, David,Jay, John,Laurens, Henry
To: 


[ca. 27 April 1783]

Articles
agreed upon by and between David Hartley Esquire, Minister Plenipotentiary of his Britannic Majesty for &c
in behalf of his Said Majesty on the one Part, and J.A. B.F. J.J. and H.L, Ministers Plenipotentiary of the United States of America for treating of Peace with the Minister Plenipotentiary of his Said Majesty, on their behalf, on the other Part,
in Addition to those Articles agreed upon, on the 30th day of November 1782 by and between Richard Oswald Esqr the Commissioner of his Britannic Majesty for treating of Peace with the Commissioners of the United States of America, in behalf of his Said Majesty, on the one Part, and the Said J.A. B.F. J.J. and H.L, four of the Commissioners of the Said States for treating of Peace, with the Commissioner of his Said Majesty, on their Behalf, on the other Part.
1. The Subjects of the Crown of Great Britain, Shall enjoy in all the Territories o and every of the Said United States, all the Rights Liberties Priviledges and Immunities and be Subject to the Duties and Allegiance of natural born Citizens of the Said States—and on the other Hand, all the Citizens of the Said United States shall enjoy in all and every of the Dominions of the Crown of Great Britain, all the Rights, Liberties Priviledges and Immunities and be subject to the Duties and Allegiance of natural born Subjects of that Crown, excepting Such Individuals of either Nation as the Legislature of the other shall judge fit to except.
2. That So soon as his Britannic Majesty shall have with drawn all his Armies Garrisons and Fleets from the said United states, and from every Port, Place and Harbour within the Same according to the 7 Article of the provisional Treaty of 30 Novr 1782. In all Rivers, harbours, Lakes Ports and Places belonging to his Britannic Majesty, in any Part of the World, the Merchants and Merchant Ships of the United states or any of them, shall be received, treated and protected, like the Merchants and Merchant ships of British Subjects Great Britain the Citizens of the said Great Britain, and be liable to no other Charges and Duties.
And reciprocally, in all Rivers, Harbours, Lakes, Ports and Places belonging to the Said states, or any of them, the Merchants and Merchant ships, & subjects of the Crown of Great Britain and the Merchant ships belonging to them, Shall be received treated and protected, like the Merchants and Merchant ships of the State in which they shall be, and be liable to no other Charges and Duties.
Saving always to the chartered trading Companies of Great Britain, Such exclusive Use, and Trade of their respective Ports and Establishments, as neither the subjects of Great Britain nor any the most favoured Nation participates in.
3. That his Britannic Majesty Shall within  Months from this Date and as much sooner as conveniently may be, withdraw all his Armies, Garrisons and Fleets, from the Said United states and from every Port, Place and Harbour, within the same and without causing any destruction, or carrying away any Negroes or other Property of the American Inhabitants, and leaving, in all Fortifications the American Artillery, that may be therein
And there shall be no future Confiscations made nor any Prosecutions commenced against any Person or Persons, for or by Reason of the Part which he or they may have taken in the late War, and no Person shall, on that Account Suffer any future Loss or Damage, either in his Person, Liberty or Property and that those who may be in confinement on Such Charges at the Time of the Evacuation of the United states by the British Forces, shall be immediately Set at Liberty, and the Prosecutions so commenced be discontinued, and all Persons in Ameri who have resided within the Lines in Places possessed by his Said Majesties Arms, and shall choose to remain there after the Evacuation shall have Liberty to do so for Twelve Months, they conducting themselves peaceably according to the Laws of the State, wherein they may be.
